Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record is authorized by the applicant’s attorney and confirmed during the interview on 06/14/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (NOTE: Only amended claims listed):
1. 	(Currently Amended) A non-transitory, computer-readable medium containing instructions executed by at least one processor to perform stages for presentation capture, the stages comprising:
opening a first version of a slides file on a user device for use in presentation recording;
displaying a first slide of the slides file in a viewer application;
monitoring action events generated by the viewer application based on user interaction with the viewer application;
starting recording of a first audio segment for the first slide in the slides file;
detecting a first action event generated from the viewer application that indicates a second slide will be displayed in the viewer application;
ending the first audio segment based on detecting the first action event;
recording a second audio segment for the second slide; 

creating a first action information file that associates the first slide with the first action event and first audio segment, and further associates the second slide with the second audio segment, wherein the action information file includes first timing information for the first action event; 
describing the graphical user interface event in the first action information file as a function that, when executed, recreates the graphical user interface event, the first action information file further including associating the graphical user interface event with the second slide and providing second timing information used for recreating the graphical user interface event with the second audio segment in synchronization with when the graphical user interface event occurred while recording the second audio segment; and
storing the action information file for opening with the first slides file for presentation playback.
17.-20. (Canceled).
(New) A system for optimized presentation capture, the system comprising:
a memory;
a non-transitory, computer-readable medium that contains instructions;
a processor that executes the instructions to perform stages including:
opening a first version of a slides file on a user device for use in presentation recording;
displaying a first slide of the slides file in a viewer application;
monitoring action events generated by the viewer application based on user interaction with the viewer application;

detecting a first action event generated from the viewer application that indicates a second slide will be displayed in the viewer application;
ending the first audio segment based on detecting the first action event;
recording a second audio segment for the second slide; 
automatically detecting a graphical user interface event within the second slide during the recording of the second audio segment for the second slide;
creating a first action information file that associates the first slide with the first action event and first audio segment, and further associates the second slide with the second audio segment, wherein the action information file includes first timing information for the first action event; 
describing the graphical user interface event in the first action information file as a function that, when executed, recreates the graphical user interface event, the first action information file further including associating the graphical user interface event with the second slide and providing second timing information used for recreating the graphical user interface event with the second audio segment in synchronization with when the graphical user interface event occurred while recording the second audio segment; and
storing the action information file for opening with the first slides file for presentation playback.
(New) The system of claim 21, the stages further comprising:
detecting a background event during recording of the second audio segment; 
in response to detecting the background event, beginning screen recording of the user device, the screen recording being stored in a video file;

in response to detecting the foreground event, ending the video file; and
identifying the video file in the first action information file, including a start time for the video file.
(New) The system of claim 21, the stages further comprising:
opening a second version of the slides file on the user device; 
identifying, from the slides file, a second action information file associated with the slides file;
downloading the second action information file from a server;
determining that a media segment referenced in the second action information file is not present on the user device; and
requesting the media segment from the server.
(New) The system of claim 21, wherein storing the action information file includes:
creating a presentation file that includes the action information file and the first and second audio segments; and
sending the presentation file to a server.



Reasons for Allowance

Claims 1, 3-9, 11-16, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding to the independent claims 1, 9, and 21:

Thus, claims 1, 9, and 21 are allowable.
Claims 3-8, 11-16, and 22-24 are dependent upon claims 1, 9, and 21, respectively and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JENQ-KANG CHU/            Examiner, Art Unit 2176                       

/KAVITA STANLEY/            Supervisory Patent Examiner, Art Unit 2176